Citation Nr: 0735508	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$10,508, to include whether the overpayment was properly 
created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in April 
2005, which denied waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $10,508.  
Although he requested a Board hearing, in view of the outcome 
of this decision, he is not prejudiced by the failure to have 
a hearing.

The veteran was found incompetent to manage his VA benefits 
in a February 2004 rating decision, and this is still in 
effect.  The notice that pension benefits were terminated was 
sent to the veteran in January 2005.  The notice of the debt, 
however, was sent to his wife, who was appointed fiduciary.  
The waiver request and all responses have been received from 
the veteran, and the veteran, even if incompetent, may pursue 
an appeal on his own behalf.  38 C.F.R. § 20.301(c) (2007).  
The COWC issued a waiver decision on April 4, 2005, denying 
waiver of the veteran's debt, and notified him of the 
decision.  On April 20, 2005, the prior decision was 
affirmed; this time the debt was noted to be of the wife of 
the veteran, and the statement of the case was sent to his 
wife.  The veteran, however, appealed the decision, and the 
Board takes this opportunity to clarify that this decision 
addresses the debt of $10,508 assessed in the veteran's case, 
whether to him, or to his fiduciary-wife.  The RO is also 
encouraged to revisit the issue of the veteran's 
incompetency.


FINDINGS OF FACT

1.  The veteran was determined to be incompetent by VA at the 
time of the creation of the debt.

2.  The veteran's wife, although appointed fiduciary by VA, 
was never determined qualified to administer the funds 
payable, nor did she agree to use the amount paid for the 
veteran and his dependents.  

3.  The information conveyed to the veteran's wife was 
insufficient to inform her that the veteran's payments were 
erroneous; she was neither aware of nor caused the erroneous 
pension payments; the erroneous payments were due solely to 
VA error.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$10,508 was the result of an erroneous award based solely on 
VA administrative error.  Such overpayment was not properly 
created, and the related debt assessed against the veteran is 
not valid.  38 U.S.C.A. §§ 5112 (West 2002); 38 C.F.R. §§ 
3.353, 3.500(b), 13.57 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  Moreover, in 
view of the outcome, the veteran is not prejudiced by any 
deficiencies in notice or development, including failure to 
provide a hearing.  

The veteran was employed up until September 30, 2003, when he 
was hospitalized in a private facility, due to an acute onset 
coma, determined to be subarachnoid hemorrhage secondary to 
multiple aneurysms with aneurismal rupture.  He also had 
acute hydrocephalus, and underwent surgery three times during 
the course of the hospitalization.  Although initially 
thought to be covered by VA, it was later determined that he 
did not have VA coverage.  The records show that virtually 
all of the discussions concerning the veteran's future 
arrangements were conducted with the veteran's son.  As the 
veteran did not have any insurance coverage, it was decided 
that he would be transferred home to the care of his family.  
However, he was still hospitalized in late October, when his 
son filed the pension claim with the VA.  

Accompanying the pension claim was an October 2003 statement 
from one of his attending physicians, as well as the hospital 
records to that date.  The attending physician wrote that the 
veteran's diagnoses were subarachnoid hemorrhage, aneurysms, 
hydrocephalus, cardiovascular accident, and vasospasm.  He 
was unresponsive, non-verbal, and bedridden at that time.  

In a December 2003 rating decision, the RO found the veteran 
to be permanently and totally disabled, and entitled to 
special monthly pension on account of the need for the aid 
and assistance of another person.  In December 2003, he was 
informed that VA intended to rate him incompetent for VA 
purposes, which would result in the appointment of a 
fiduciary to help manage his VA benefits.  

In February 2004, the RO found the veteran to be incompetent, 
based on the October 2003 medical statement.  On the same 
date, a statement was received from the veteran, in which he 
said that he did not wish to have anyone assigned as his 
fiduciary, as he was capable of handling his personal and 
financial affairs.  The RO's notice of its decision finding 
the veteran incompetent sent later in February 2004 did not 
mention this statement, despite the fact that it clearly 
indicated a change in status from the October 2003 medical 
statement.  

Later in February 2004, the RO sent a letter to the veteran's 
wife, informing her about the veteran's pension entitlement.  
This included the information that total family income was 
used to adjust the veteran's pension benefit, and that VA 
must be informed immediately if the veteran's income or the 
income of his dependents changed, listing earnings, Social 
Security benefits, and lottery and gambling winnings sources 
of income which must be reported.  This 4-page letter also 
had several attachments, including VA Form 21-8768, 
"Disability Pension Award Attachment," which contained the 
information, inter alia, that the rate of his pension 
depended upon the amount of family income; that VA must be 
notified immediately if there was any change in income.

The file does not reflect that the veteran's wife was 
determined to be qualified to administer the funds payable, 
or that she agreed to use the amount paid for the veteran and 
his dependents; indeed, there is no evidence that she 
responded at all to these notices.  
  
In May 2004, the veteran's wife was informed that due to the 
October 2003 statement from attending physician, showing the 
veteran to be bedridden due to a recent stroke, payments 
would be made to her in a fiduciary capacity.  She was 
informed that the payments must be used for the veteran and 
his dependents.  There is no record of any response to this 
letter.  

In November 2004, she was informed that the amount of money 
she received from VA was based on many things, and that 
changes in income or dependency were the most important.  She 
was told to tell VA immediately if there was any change in 
her income or that of her family.  She was told to tell VA if 
there was any income which had not been previously reported.  
If she did not advise VA promptly, and overpayment may be 
created, which she would have to repay.  This letter was the 
first to mention the potential for an overpayment.  

The following month, the Eligibility Verification Report 
(EVR) was received, signed by the veteran.  This reported SSA 
benefits for the veteran of $1,419 per month, and union 
pensions totaling $1,248 per month, beginning in 2004.  With 
his wife's SSA benefits, the veteran's annual income thus 
totaled $30,415, substantially in excess of the maximum 
allowable rate of $19,570.  

As a result, the veteran's pension benefits were 
retroactively terminated in December 2004, effective May 1, 
2004, resulting in the creation of an overpayment in the 
amount of $10,508.  The veteran requested waiver of recovery 
of the overpayment, stating that his son had been handling 
his affairs during that time period, and was not aware that 
the income had to be reported.  

As noted above, the veteran was found incompetent by VA in 
February 2004, prior to the initial payment of pension 
benefits.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a) (2007).  Thus, lacking the legal capacity to 
contract or manage his affairs, as a matter of law, he cannot 
be held liable in the creation of his debt.  

Next, his wife was appointed fiduciary, despite the absence 
of any acknowledgement from her.  Payment of pension may be 
paid to the veteran's spouse, provided that the spouse is 
determined qualified to administer the funds payable, and 
agrees to use the amount paid for the veteran and his 
dependents.  38 C.F.R. § 13.57 (2007).  There is no evidence 
that either of these requirements was met, let alone both; in 
particular, since she did not agree to act in that capacity, 
the Board finds that she cannot be held to be at fault in the 
creation of the debt.  Similarly, the veteran's son, who was 
actually managing the veteran's affairs during this period, 
is not legally liable for the debt resulting from the 
overpayment to his father.  

This raises the matter of administrative error.  If a debt 
was the result solely of administrative error, the effective 
date of the reduction of benefits would be the date of the 
last payment based on this error; consequently, there would 
be no overpayment charged to the veteran for the portion of 
the overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  However, 
where an erroneous award is based on an act of commission or 
omission by a payee or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 
171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 
3.500(b).  Although not addressed by the RO, the issue of the 
validity of the debt is implicit in the issue of waiver.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).

The error in this case stems from the RO's failure to ensure 
payments were made to a valid payee, contributed to by 
failure to adequately notify the actual payee of the 
necessity and consequences of reporting additional income.  
As noted above, the veteran, legally incompetent, cannot be 
held to have caused the debt, and cannot be considered to 
have been aware of any erroneous payment.  The appointment of 
the fiduciary did not meet the requirements for the 
appointment, in either determining that she was qualified, or 
obtaining an agreement from the fiduciary.  To the extent 
that the fiduciary's retention of benefits can arguably be 
considered to be agreement, the evidence does not show that 
she knew the award was erroneous.  

In this regard, pension benefits on the veteran's behalf were 
not disbursed until apparently March or April of 2004.  
During the time he was in receipt of pension payments, his 
wife, from whom there is no written statement of record, was 
his fiduciary, and all correspondence from VA was addressed 
to her, except that involving the veteran's competency.  The 
February 2004 letter informed her, as the fiduciary, among 
many other things, that changes in income must be reported; 
it did not tell her than an overpayment would result, or 
adequately convey that any such income would result in a 
reduction in his pension.  The letter telling her about her 
responsibilities as a fiduciary was not sent until May 2004, 
and did not tell her to report income.  The first clear 
notification of the need to report income was sent in 
November 2004, only one month prior to the receipt of the 
income information.  The Board finds that the timing of the 
various notifications was such that, if the veteran's spouse 
could be liable as the fiduciary, despite no explicit 
agreement or showing of qualification, she was not informed 
that the payments were erroneous.  

Thus, the Board concludes that the overpayment of pension 
benefits on the veteran's behalf, in the amount of $10,508, 
was the result of sole administrative error, as the veteran 
was adjudicated incompetent; his wife was neither found 
qualified nor agreed to be fiduciary; and that even if 
acceptance of the benefits constituted agreement to act as 
fiduciary, it did not establish her qualification to do so, 
nor was she aware that the benefits were erroneous.  
Therefore, the effective date of the termination of benefits 
must be the date they were actually terminated.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b).  Accordingly, the 
overpayment was not properly created.   

The Board observes that this result is also consistent with 
equity and good conscience.  The circumstances in this case 
were unusual, with the overpayment arising in connection with 
an original award of pension benefits, over a fairly short 
period of time.  Immediately prior to the claim, the 
previously employed veteran had, without warning, suddenly 
become totally incapacitated due to brain aneurysms, which, 
among other things, resulted in the sudden cessation of 
family income.  The veteran states that his son was taking 
care of his affairs at this time, and this is supported by 
the medical evidence of the October 2003 hospitalization.  At 
that time, the veteran's 28-year old son was dealing with the 
medical and consequences of his uninsured father's sudden 
total incapacity.  Letters from VA were coming to both the 
veteran and his wife, and in a very confusing fashion.  The 
veteran was told he was incompetent, with no reference 
whatsoever to his own statement that he did not need a 
fiduciary; his wife was then informed of the pension award 
several months before she was informed more specifically of 
her status as fiduciary.  In addition, the veteran's son, who 
did not reside with his parents, was handling the affairs at 
this time, and there is no guarantee that he saw all of the 
letters from VA.  It is not unlikely that the veteran 
required a good deal of physical attention during this period 
as well, since the plan discussed with the veteran's son 
during the hospitalization was to discharge him to the care 
of his family, as the veteran was not insured.  The Board 
finds it entirely credible that the veteran's son, under what 
were undoubtedly trying conditions, was unaware of the 
necessity of reporting additional income.  Moreover, until 
November 2004, none of the notices indicated that an 
overpayment would result from a delay in reporting the 
income.  

It is also noteworthy that the income information was 
provided in the EVR in December 2004, a month after the 
November 2004 explicit, prominent notice.  The RO has pointed 
out that the veteran's income was underreported on this form.  
However, it must be stressed that officially, the veteran is 
still considered incompetent for VA purposes, no decision 
restoring competency having been made.  As noted above, this 
means that he lacks the legal capacity to manage his 
financial affairs.  See 38 C.F.R. § 3.353(a) (2007).  Thus, 
unlike other claimants, he is not legally responsible for the 
accuracy of the information he submits.  Evidence suggesting 
that at a minimum, the veteran was no longer in the comatose 
state he was at the time of the October 2003 medical 
statement was received in February 2004, he has been pursuing 
this appeal on his own behalf, yet as of November 2007, the 
veteran is still considered by VA to be incompetent.  

In view of all of these factors, the Board finds that the 
assessed debt, in the amount of $10,508, was due to sole VA 
administrative error.  Therefore, the effective date of the 
termination of pension benefits based on excess countable 
income is the date of the last payment made in the erroneous 
amount.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  
Accordingly, the assessed pension overpayment debt of $10,508 
is not valid and is not owed by the veteran.  Therefore, 
there is no overpayment, and the appeal is allowed.  


ORDER

An assessed pension overpayment debt of $10,508 was not 
properly created, and the veteran does not owe this assessed 
debt.  The appeal is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


